El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Por resolución de 15 ele mayo de 1918 recaída en una in-formación de dominio la.Corte de Distrito de Guayama de-claró que la Sucesión de Moderado Medina había justificado el dominio de éste en cierta finca de 79 cuerdas radicada en el barrio de Montellano del término municipal de Cidra que compró en 15 de julio de 1911 al presidente de la corpora-ción Cidra Land Company. En la resolución se hace constar que la solicitud alegaba que el documento escrito de adqui-sición no es título inscribible y que se ignoraba si la enti-dad vendedora existía, así como el paradero del presidente que vendió a nombre de la sociedad.
Presentada esa resolución en el Registro de la Propie-dad de Guayama para que se verificara la inscripción de la finca a favor de Moderado Medina, el registrador la negó *202fundándose en primer término en que en el registro aparece inscrita a favor de la corporación Cidra Land Company una finca de igual cabida y cita en el mismo barrio, que es la misma descrita en la información de dominio, aunque con 'distintas colindancias, que se identifica además por la serie de adquisiciones que se citan en la resolución, que corres-ponde exactamente con las que aparecen del registro.
Para tener ante nosotros los mismos hechos que el regis-trador le pedimos que nos enviase certificación literal de los asientos de la finca a que se refiere en ese motivo de su negativa de inscripción y habiéndola recibido y examinado lle-gamos a la conclusión de que la finca a que se refiere la de-claración de dominio como adquirida por Moderado Medina en 15 de julio de 1911 por compra al presidente de la cor-poración Cidra Land Company es la misma cuyo dominio tiene inscrito dicha • corporación y que su presidente vendió en dicha fecha a Pedro Moderado Medina por escritura pú-blica cuya inscripción negó el registrador en el año 1916 por no acreditarse el acuerdo y la autorización que para verifi-carla concediera al presidente de la corporación la junta de sus directores.
En verdad, la parte recurrente no insiste en que se trate de diversas fincas pero sostiene que siendo la cadena de títu-los del informativo de dominio la misma que resulta del re-gistro y habiendo sido citadas todas las personas que la for-man y seguido los trámites legales en el expediente de do-minio, no debió el registrador negar la inscripción por es-tar limitada su misión a inscribir lo que se le ordenaba por la corte, sin revisar los fundamentos, pruebas y motivos que tuvo el juez para declarar el dominio y ordenar la inscrip-ción, y que no se solicita que se cancele la inscripción a favor de la corporación, ni la corte la ordena.
La cuestión, pues, suscitada por ese motivo de negativa de inscripción es si a pesar de estar inscrito el dominio de ]a finca a favor de la corporación Cidra Land Company de-be el registrador inscribirla a favor de Moderado Medina *203porque el juez de distrito declaró justificado el dominio de esa finca a su favor en una información tramitada con ese objeto.
Dispone el artículo 77 de la Ley Hipotecaria que las ins-cripciones no se extinguen en cuanto a tercero sino por su cancelación o por la inscripción de la transferencia del do-minio o derecho real inscrito a favor de otra persona; el 82 dispone, entre otras cosas, que las inscripciones o ano-taciones preventivas, hechas en virtud de escritura pública, no se cancelarán sino por providencia ejecutoria contra la cual no se halle pendiente recurso de casación o por otra escritura o documento auténtico en el cual exprese su con-sentimiento para la cancelación la persona a cuyo favor se hubiese hecho la inscripción o anotación o su causahabiente o representantes legítimos; y el 83 que si constituida la ins-cripción o anotación por escritura pública procediere su can-celación y no consintiere en ella aquel a quien ésta perju-dique, podrá el otro interesado demandarlo a juicio decla-rativo.
Aunque la declaración de dominio aprobada por el juez no ordena la cancelación de la inscripción de dominio de la corporación Cidra Land Company, ni los recurrentes la soli-citan del registrador, sin embargo como el dominio de la finca no puede estar inscrito en el registro de la propiedad a favor de más de una persona, si se hiciera la inscripción que los recurrentes pretenden a, nombre de su padre el efecto sería el de quedar cancelada de derecho la inscripción anterior de la citada corporación, sin haberla vencido en un juicio declarativo en que se justificase que había perdido su dominio por venta válida que de él hiciera su presidente. Lo que se trata de conseguir con la inscripción que se pretende es la inscripción ele una trasmisión por venta sin justificar la autoridad que tuvo el presidente de la corporación citada para verificarla, como debió haberse hecho cuando por ese motivo el registrador negó la inscripción de Ja escritura pú-blica de 15 ele julio de 1911.
*204Pero aunque el Juez hubiera ordenado la cancelación de la inscripción de dominio de la corporación Cidra Land Company, como se decretó én el caso de Toro v. El Registrador de Mayagüez, 25 D. P. R. 474 por haber aplicado los trá-mites del ai’tículo 393 de la Ley Hipotecaria, no procedería hacerse la cancelación porque, como entonces dijimos, citando el caso de Porto Rico Leaf Tobacco Co. v. El Registrador de la Propiedad, 17 D. P. R. 228, el artículo 393 se contrae a las informaciones posesorias y no hay en la ley precepto alguno que lo haga extensivo a las informaciones de dominio y porque la inscripción no podrá llevarse a efecto sin la can-celación del asiento de dominio existente. Ginorio v. El Registrador, 2 S. P. R. 579 y Colón v. El Registrador de Caguas, 24 D. P. R. 770.
La resolución de la Dirección de los Registros de la Pro-piedad de España de 4 de enero de 1900 que cita la sucesión recurrente en apoyo de su pretensión de que se inscriba la información de dominio no es aplicable a este caso porque fue dictada como consecuencia de un pleito declarativo en el que se resolvió a quién correspondía el dominio.
No siendo, pues, inscribible el expediente de dominio apro-bado en el caso que resolvemos es innecesario que conside-remos y resolvamos los otros motivos de la negativa de ins-cripción.
Por la razón expuesta debe ser confirmada la nota recu-rrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.